Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ashley Brown on February 22, 2022.
The application has been amended as follows: 
In the Claims:
15. (Currently Amended) A method of operating a wellbore automation system, comprising: receiving defined operating instructions, wherein the defined operating instructions comprise instructions for controlling wellbore equipment of a well-logging system and instructions for assembling the well-logging system; Page 7Appl. No. 15/862,822Reply to Final Office Action of July 14, 2021Atty Dkt No.: IS16.1586-US-NPexecuting the defined operating instructions by the wellbore automation system to assemble the well-logging system, wherein, assembling the well-logging system comprises: autonomously controlling a crane to position a lower assembly of pressure control equipment concentric to a cap of a wellbore; and autonomously controlling the crane to concentrically align an upper assembly of the pressure control equipment with the lower assembly; measuring physical parameters of the wellbore using a first plurality of sensors, wherein the first plurality of sensors are coupled to a downhole tool disposed the downhole tool to a portion of the wellbore specified by the defined operating instructions; and autonomously instructing the downhole tool to obtain measurements and transmit the measurements to a data processing system; generating a model of the wellbore based at least in part on the defined operating instructions; Page 8Appl. No. 15/862,822Reply to Final Office Action of July 14, 2021Atty Dkt No.: IS16.1586-US-NPupdating the model in response to the feedback from the first plurality of sensors, the second plurality of sensors, or both; and adjusting operational parameters based on the updated model.  
16. (Currently Amended) The method of claim 15, wherein the defined operating instructions comprise executable instructions to be performed by an automation controller of the wellbore automation system, wherein the automation controller is communicatively coupled to the wellbore equipment such that the automation controller may control the wellbore equipment.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.A/
02/22/2022



/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672